Citation Nr: 1128800	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to September 1957.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.  Following his appeal to the Board, the Veteran proffered testimony before the undersigned Veterans Law Judge (VLJ) in St. Petersburg, in April 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  While on active duty in the US Air Force, the appellant served as a flight line fire fighter where he was exposed to loud noises.

2.  The appellant has been diagnosed as suffering from bilateral hearing loss and tinnitus.  

3.  A medical practitioner has concluded that the appellant's inservice noise exposure contributed to his current hearing impairment.  

4.  The Veteran has credibly testified that he experienced tinnitus in service which continued after his discharge.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the appellant's bilateral hearing loss either began during or was otherwise caused by or the result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  Resolving all reasonable doubt in the appellant's favor, the appellant's tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the VA asking that service connection be granted for tinnitus and bilateral hearing loss.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  Regarding his claim for tinnitus and bilateral hearing loss, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with appellate review of these issues, given the favorable nature of the Board's decision with regard to these issues.

Under 38 U.S.C.A. §38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2010), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The appellant has averred that as a result of his exposure to loud engine noises and working around fire retardant equipment during his service in the Air Force, he developed tinnitus, or ringing in the ears, and began experiencing hearing loss.  He has credibly testified that the tinnitus was present when he was on active duty and that it has continued to the present day.  A review of the service medical treatment records reveals no complaints involving "tinnitus" or ringing in the ears or hearing loss.

The record shows that the appellant has received treatment for audiological complaints and symptoms.  Of note is a VA audiological report from November 2007 which confirms the presence of tinnitus and bilateral hearing loss.  The audiologist acknowledged that the test results were consistent with aging and noise-induced cochlear pathology.  The Board further notes that the examiner specifically provided the following comment:

This patient's military noise exposure is more likely as not a contributing factor to this veteran's hearing impairment.  

A specific VA audiological examination of the appellant was accomplished in conjunction with his claim for benefits.  This occurred in May 2008.  The examiner diagnosed the appellant has suffering from hearing loss in both ears and tinnitus.  Moreover, the examiner conceded that the appellant's service in the Air Force as a flight line firefighter certainly meant that he was exposed to acoustic trauma in service.  However, the examiner then went on to report that the two disabilities were not "caused" by the appellant's service.  The examiner indicated that the Veteran "noticed" hearing loss after service and was not sure if it began in service.  The examiner found that post-service occupational noise exposure and aging were likely contributing factors to the hearing loss and tinnitus.  The examiner did not, however, refute the previous audiology report that found that the inservice acoustic trauma contributed to the development of both disabilities.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's exposure to loud noises over the course of his service in the Air Force has not been contradicted by any other information contained in the claims folder.  His limited statements concerning his noise exposure and how his tinnitus and hearing loss affects him has remained consistent through the course of this appeal.  The Board finds that this evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that a VA audiologist has opined that the appellant's diagnosed tinnitus and bilateral hearing loss was not caused by service.  The Board also recognizes the audiology report that found that the in-service acoustic trauma contributed to the development of the two disorders.  With regards to these pieces of medical evidence, the Board must weigh the credibility and probative value of the medical opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that a claims file review, as it pertains to obtaining an overview of an appellant's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the appellant for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, a VA audiologist has concluded, without hesitation, that the appellant's in-service noise exposure contributed to the hearing impairment now on appeal.  The second examiner, while she found that the conditions were not caused by service, did not refute the first opinion concerning "contribution."  The Board assigns equal weight to both opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  The VA audiologist considered the Veteran's credible history of noise exposure in-service and determined that it contributed to hearing loss.  The VA examiner found that it was more likely that the post-service noise exposure and aging contributed to the current hearing loss.  As the probative evidence is in equipoise, service connection for bilateral hearing loss is warranted.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has further clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Information in the service records supports the appellant's contentions and his assertions concerning his noise exposure are consistent with service.  The Board further believes that the consistent written and spoken statements and as such, the statements are competent to show in-service occurrence because the conditions themselves are capable of lay observation.  Again, see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus); Gutierrez v. Principi, 19 Vet. App. 1, at 8-9 (2004) (lay persons are competent to report objective signs of illness in Persian Gulf War illness cases).

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2010).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the service member prevails.  

Regarding tinnitus, the Veteran credibly testified that he experienced tinnitus in service and that it continued after service.  However, the examiner found that it was more likely that post-service occupational noise exposure and aging resulted in the tinnitus, at least in part, based on the Veteran's report that he first "noticed" tinnitus after service.  At the hearing, the Veteran clarified that he experienced ringing in his ears in-service, which was "terrible sometimes."  He also reported that he experienced tinnitus after discharge but not as loud as it is now.  As the Veteran is competent as a lay person to observe that he had ringing in the ears which continued after discharge, and his testimony is found credible and probative, service connection for tinnitus is warranted.   

The Board concludes that the appellant's bilateral hearing loss and tinnitus are the result of noise exposure he endured while he was on active duty in the US Air Force.  Therefore, service connection is granted.


ORDER

1.  Entitlement to service connection for bilateral hearing loss is granted.

2.  Entitlement to service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


